                   Case 2:20-cv-02478-DWL Document 20 Filed 03/11/21 Page 1 of 3




 1   SHAMIS & GENTILE, P.A.
     Mariam Grigorian, Esq. (pro hac vice)
 2   14 NE 1st Avenue, Suite 705
     Miami, Florida 33132
 3   Telephone: 305-479-2299
     mgrigorian@shamisgentile.com
 4
     Counsel for Plaintiff and the Proposed Class
 5

 6                           IN THE UNITED STATES DISTRICT COURT
 7                                        DISTRICT OF ARIZONA
 8
      Kasandra Hunter, individually and on behalf         Case No. 2:20-cv-02478
 9
      of all others similarly situated,
                                                          CLASS ACTION
10
                                 Plaintiffs,
11       v.                                               JOINT STIPULATION OF
                                                          DISMISSAL
12
      Holistic Patient Wellness Group, Inc. and
13    East Valley Patient Wellness Group, Inc.,
      d/b/a Sol Flower, Arizona corporations,
14

15                              Defendants.

16
              Plaintiff, Kasandra Hunter, and Defendants, Holistic Patient Wellness Group, Inc. and
17

18   East Valley Patient Wellness Group, Inc., d/b/a Sol Flower, pursuant to Federal Rule of Civil

19   Procedure 41(a)(1)(A)(ii), do hereby stipulate to the dismissal of this action as follows:
20
              1.       All claims of the Plaintiff, Kasandra Hunter, individually, are hereby dismissed
21
     with prejudice, with each party to bear its own fees and costs.
22
              2.       All claims of any unnamed member of the alleged class are hereby dismissed
23

24   without prejudice.
25

26
27

28                                               1
                                  JOINT STIPULATION OF DISMISSAL
               Case 2:20-cv-02478-DWL Document 20 Filed 03/11/21 Page 2 of 3




 1   Dated: March 11, 2021                          Respectfully submitted,
 2
     By: /s/ Mariam Grigorian
     SHAMIS & GENTILE, P.A.
                                                    By: /s/Shelton L. Freeman
 3
     Mariam Grigorian, Esq. (pro hac vice)          L&G LAW GROUP LLP
 4   14 NE 1st Avenue, Suite 705                    Shelton L. Freeman
     Miami, FL 33132                                Martin W. Mcmanaman
 5                                                  Ryan F. Manion
     Telephone: 305-479-2299
 6   mgrigorian@shamisgentile.com                   6909 E. Greenway Parkway
     Counsel for Plaintiff and the Proposed Class   Suite 100
 7                                                  Scottsdale, Arizona 85254
 8                                                  Ph: (480) 398-3100
                                                    E-mail: tfreeman@lgcounsel.com
 9                                                  _filings@lgcounsel.com
10
                                                    Counsel for Defendants Holistic Patient
11                                                  Wellness Group, Inc. and East Valley
12
                                                    Patient Wellness Group, Inc., d/b/a Sol
                                                    Flower
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                               2
                                  JOINT STIPULATION OF DISMISSAL
              Case 2:20-cv-02478-DWL Document 20 Filed 03/11/21 Page 3 of 3




                                      CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on March 11, 2021, I electronically filed the foregoing document

 3   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
 4
     served this day on all counsel identified below via transmission of Notices of Electronic Filing
 5
     generated by CM/ECF or in some other authorized manner.
 6

 7
     Respectfully submitted,
 8
                                                 By: /s/ Mariam Grigorian
 9                                               SHAMIS & GENTILE, P.A.
                                                 Mariam Grigorian, Esq. (pro hac vice)
10                                               14 NE 1st Avenue, Suite 705
                                                 Miami, FL 33132
11
                                                 Telephone: 305-479-2299
12                                               mgrigorian@shamisgentile.com

13                                               Counsel for Plaintiff and the Proposed Class

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                            3
                               JOINT STIPULATION OF DISMISSAL
